                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA



Elizarov Consulting Group, LLC,                      Civ. No. 19-1082 (MJD/BRT)

            Plaintiff,

v.                                                       ORDER

DTN, LLC,

            Defendant.



      This matter is before the Court on the Report and Recommendation by

United States Magistrate Judge Becky R. Thorson dated October 10, 2019 [Doc.

No. 80 and 84] recommending that Defendant’s motion to dismiss the First

Amended Complaint be denied. Defendant has filed objections to the Report

and Recommendation and the Plaintiff has submitted its response.

      Pursuant to statute, the Court has conducted a de novo review of the record.

28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the Court will

ADOPT the Report and Recommendation in its entirety.




                                        1
      IT IS HEREBY ORDERED that Defendant DTN’s Motion to Dismiss

Plaintiff’s First Amended Complaint (Doc. No. 59) is DENIED.




Date: December 11, 2019                   s/ Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Court




                                      2
